COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-367-CV
 
RAIMUNDO
VIEIRA AND JOAO BOSCO MONTEIRO               APPELLANTS
 
                                                      V.
 
MOTEL
6 OPERATING, L.P.                                                      APPELLEE
 
                                                   ----------
              FROM
THE 367TH DISTRICT COURT OF DENTON COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered appellants= AMotion
For Dismissal With Prejudice.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellants,
for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  October 2, 2008




[1]See Tex. R. App. P. 47.4.